 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11
      HECTOR ANDERSON,                                     Case No. 1:19-cv-00255-JLT (PC)
12
                         Plaintiff,                        ORDER DENYING AS MOOT
13                                                         PLAINTIFF’S MOTIONS FOR LEAVE
             v.                                            TO AMEND
14
      SCOTT KERNAN, et al.,                                (Docs. 12-13)
15
                         Defendants.                       THIRTY-DAY DEADLINE
16

17          Plaintiff moves for leave to amend his complaint. Because plaintiff may amend his

18   complaint once as a matter of course, see Fed. R. Civ. P. 15(a)(1), the Court DENIES his motions

19   as moot. Plaintiff shall submit his amended complaint within thirty days from the date of this order.

20
     IT IS SO ORDERED.
21

22      Dated:     September 25, 2019                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                       1
